FILED
                             NOT FOR PUBLICATION                             JUN 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JING BAI,                                         No. 11-71272

               Petitioner,                        Agency No. A089-689-455

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jing Bai, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

Real ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on discrepancies regarding how Bai learned that family planning officials

wanted him to be sterilized and how his wife’s pregnancies were discovered. See

id. at 1048 (adverse credibility finding reasonable under the totality of the

circumstances); see also Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)

(BIA not compelled to accept petitioner’s explanations for inconsistencies). In the

absence of credible testimony, Bai’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Bai’s CAT claim fails because it is based on the same testimony

found not credible, and he does not point to any other evidence compelling the

conclusion that it is more likely than not he would be tortured if returned to China.

See id. at 1156-57.

      In light of our conclusions, we do not address Bai’s contentions regarding

the merits of these claims.

      PETITION FOR REVIEW DENIED.


                                           2                                    11-71272